Order entered October 4, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00409-CR

                       CHRISTOPHER WADE STARLING, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 8
                                   Dallas County, Texas
                           Trial Court Cause No. MB16-34655-J

                                             ORDER
       Before the Court is appellant’s October 2, 2018 second motion to extend time to file his

brief. We GRANT the motion and ORDER the brief filed on or before November 12, 2018.

Appellant is cautioned that the failure to file his brief by that date may result in the appeal being

abated for a hearing. See TEX. R. APP. P. 38.8(b)(3).


                                                        /s/   CRAIG STODDART
                                                              JUSTICE